Citation Nr: 0310509	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-08 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating greater than 60 percent for 
residuals of a cervical spine injury.  



REPRESENTATION

Appellant represented by:	Dayle E. Donithan, Attorney at 
law



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from December 1962 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that assigned an initial 60 percent rating 
for the veteran's cervical spine disability, effective from 
July 1991, following the Board's grant of service connection 
for the disability.  


FINDINGS OF FACT

1.  The medical evidence shows that, prior to August 15, 
1998, there was severe limitation of motion of the cervical 
spine.  Beginning August 15, 1998, limitation of motion of 
the cervical spine has been moderate.  

2.  The medical evidence shows that, prior to early 1993, the 
veteran had mild incomplete paralysis of all radicular groups 
of the left (minor) upper extremity.  Beginning in early 
1993, the incomplete paralysis has been moderate.  

3.  The medical evidence shows that the veteran has had mild 
incomplete paralysis of all radicular groups of the right 
(major) upper extremity since July 21, 1993.  

4.  The medical evidence shows that the veteran has had not 
more than severe intervertebral disc syndrome.  There is no 
evidence that he has had any incapacitating attacks due to 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 60 percent 
for residuals of a cervical spine injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and Codes 5290, 8513 
(2002), and Code 5293 (2002 and as revised at 67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, March 1999 statement of the 
case, and June 2002 supplemental statement of the case, the 
veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in October 2001, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  Moreover, by a letter in December 2002, the Board 
notified the veteran of a recent change in the rating 
criteria concerning degenerative disc disease and provided 
him and his attorney an opportunity to submit additional 
evidence or argument regarding the disability; no further 
evidence or argument has been received.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  


Analysis

The record shows that the veteran sustained injuries in an 
incident during service in 1963 when his parachute failed to 
deploy, including a head injury that rendered him unconscious 
and minor abrasions to his posterior scalp.  The service 
medical records do not reflect any evidence of 
musculoskeletal injury or complaints.  

Private treatment records dated in 1979 first noted cervical 
osteoarthritis and spondylitis, and a partial laminectomy was 
performed in 1979.  He continued to have symptoms and 
reportedly underwent another cervical laminectomy in 1982.  

VA and private treatment reports dated in February 1990 
indicate that the veteran was having severe neck pain 
radiating into his left arm.  There was no left arm weakness 
or paresthesia, but cervical muscle spasm was palpable in 
June 1990.  Cervical spine x-rays in October 1990 showed 
severe narrowing of the C3-4-5 and C6-7 disc spaces and spurs 
at the adjacent vertebrae.  

In June 1993, it was reported that the veteran complained of 
worsening pain during the previous 3-4 months, with numbness 
in his left hand.  He indicated that he couldn't move his 
head to the left without having severe pain.  The examiner 
noted normal left arm sensation and positive pain on 
movement.  A private examiner stated that the veteran's pain 
was located in the posterior left arm, outer scapula, medial 
forearm, and the dorsal aspects of digits 2 through 5, 
particularly 4 and 5.  

In July 1993, the veteran underwent an anterior cervical 
discectomy at C6-7 and C7-T1, with a fusion from C6-T1.  His 
left arm pain reportedly resolved following the surgery.  He 
noted the onset of pain, however, in the posterior cervical 
area, radiating into the right scapula, posterior right arm 
and forearm, and right fifth digit, with tingling in that 
finger, immediately after the surgery.  On examination at 
that time, muscle strength of the left hand was noted to be 
4+/5, with the strength in the right arm of 5/5; there was 
also atrophy of the left first dorsal interosseous muscle.  
The examiner also reported that sensation to pinprick was 
diminished in the left third digit and right fifth digit, and 
throughout the right C5 distribution.  Physical therapy was 
prescribed.  

A VA orthopedic compensation examination was conducted in 
February 1995.  The veteran reported that he had had chronic 
pain radiating into both upper extremities, with paresthesias 
and weakness in both upper extremities, particularly his left 
upper extremity.  It was noted that he was right-handed.  On 
examination, there were well-healed anterior and posterior 
cervical scars and diffuse tenderness over the cervical area 
without muscle guarding.  Flexion of the cervical spine was 
possible to 40 degrees, extension to 30 degrees, lateral 
flexion 10 degrees in each direction, and 45 degrees of 
rotation in each direction.  Pain was noted on all motion of 
the cervical spine.  There was minimal muscle wasting in the 
intrinsic muscles of the left hand, particularly in the area 
at the base of the thumb.  Grip strength was estimated at 4/5 
on the left and 5/5 on the right.  The remainder of the upper 
extremity examination was reportedly normal.  

Another VA orthopedic compensation examination was conducted 
in August 1998.  The veteran reported at that time that he 
had constant neck pain, which he rated as 4/10, but sometimes 
reaching 8/10, along with pain, weakness, fatigability, and 
incoordination in his left hand.  The examiner noted 
interosseous atrophy between the left thumb and forefinger, 
but grip strength seemed adequate.  There was hypoesthesia to 
touch and pinprick along the ulnar distribution of the left 
hand.  The examiner also noted limitation of motion of the 
cervical spine, with full flexion and extension, but left 
lateral rotation to 20 degrees, full right lateral rotation, 
left lateral flexion to 60 degrees, and full right lateral 
flexion.  The left biceps reflex was 2+, but there was no 
triceps reflex.  The examiner concluded that there was 
possible left radiculopathy.  Electromyographic testing 
several days later revealed findings consistent with left 
tardy ulnar palsy.  

A VA examiner in May 2000 recorded the veteran's report that, 
following his last neck surgery, he had felt better until 
about 3 years previously, when he developed recurrent 
symptoms, consisting of left-sided neck pain, left elbow pain 
radiating into his left fourth and fifth fingers, and 
numbness and tingling in his left fourth and fifth fingers.  
He reportedly later developed loss of strength in the left 
hand and muscle atrophy in the interspace between his left 
thumb and forefinger.  In February 2000, the veteran reported 
that he began to notice shooting pains, with occasional 
numbness and tingling into his right upper extremity.  
Approximately 4 weeks previously, the symptoms became worse 
in his right upper extremity than his left upper extremity.  
An MRI in November 1999 had reportedly shown cervical 
spondylosis that was most severe at C3-C6, as well as 
evidence of the previous C6-T1 fusion, there was also 
moderate central canal narrowing at C5-6 with probably mild 
flattening of the cord.  The triceps and wrist reflexes were 
absent bilaterally and the biceps reflexes were 2+.  On motor 
examination, strength was noted to be generally 4+ throughout 
both upper extremities.  Sensation to light touch in the 
right lateral forearm was slightly decreased.  The above 
evaluation was apparently done in anticipation of additional 
cervical spine surgery, but the record does not reflect that 
such surgery was carried out.  

In May 2002, VA neurological and orthopedic compensation 
examinations were conducted.  The orthopedic examiner noted 
the veteran's complaint that his neck hurt daily and that the 
intensity was essentially constant.  He described pain going 
down his posterior left arm to the fourth and fifth fingers, 
which varied in intensity.  The veteran also pointed to 
muscle atrophy between his left thumb and forefinger of 
approximately 5 years' duration.  He also admitted having 
weakness and fatigability related to the pain, and also 
incoordination and decreased motion in left lateral bending 
and rotation of his neck, greater than on the right, which 
was present on normal and repeated use.  On examination, 
there was slight to moderate tenderness of the trapezius and 
supraspinatus muscles and posterior cervical musculature, 
left greater than right.  Grip strength was essentially 
normal in both hands.  There was atrophy of the first dorsal 
interosseous muscle, left greater than right.  The examiner 
indicated that he was unable to obtain any biceps reflexes, 
but the triceps reflexes were 1-2+ bilaterally.  Sensation to 
scratch was normal on the right hand, wrist, and fingers, but 
moderately decreased on the dorsal and volar surface of the 
left ring and small fingers and the dorsal aspect of the 
thumb.  Range of motion of the cervical spine was possible to 
50 degrees of flexion, 50 degrees of extension, 45 degrees of 
right lateral rotation, 35 degrees of left lateral rotation, 
25 degrees of right lateral flexion, and 30 degrees of left 
lateral flexion, with complaint of pain at the terminal 
degrees of motion in each axis.  The examiner commented that 
the veteran's pain would definitely impact his functional 
capabilities, such that he may well be able to sustain 
sedentary employment on a full-time basis, but semi-sedentary 
employment only on a part-time basis.  He further 
characterized the veteran's functional impairment as severe, 
with loss of 15 degrees of flexion, 15 degrees of extension, 
15 degrees of right lateral rotation, 25 degrees of left 
lateral rotation, 20 degrees of right lateral flexion, and 15 
degrees of left lateral flexion.  

The May 2002 VA neurological examiner noted the veteran's 
report that his pain became progressively worse prior to his 
last neck surgery and that, despite that surgery, he had had 
some increasing difficulty with his neck.  That examiner 
stated that, although additional surgery had been 
recommended, that surgery was canceled for some reason and 
the veteran was uncertain whether he would like such surgery.  
The examiner reported full range of motion of the neck.  It 
was also noted that there was 5/5 strength with good muscle 
bulk and normal tone in all muscle groups.  The examiner 
indicated that there was slight atrophy of the first left 
dorsal interosseous muscle, compared to the right, but that 
it was difficult to find any weakness.  Upper extremity 
reflexes were recorded as trace.  Sensory examination 
revealed some mild hypoesthesia and hypoalgesia involving the 
left fifth finger and the medial portion of the fourth 
finger.  There was bilateral tenderness over the ulnar 
nerves.  The examiner commented that the disability shown on 
the 1998 electromyography study was unrelated to and not 
aggravated by his cervical spine condition.  Finally, the 
examiner commented that, 

Overall it does not appear that the veteran has 
much in [the] way of disability or functional 
impairment as a result of his injury and/or its 
surgeries, as I do not see any weakness or loss of 
motion.  There is further no atrophy.  In addition 
[the veteran] has proven his ability to work 
despite his difficulties with his neck.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's cervical spine disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

During the course of the veteran's appeal, in September 2002, 
VA revised its regulations concerning rating intervertebral 
disc syndrome.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, in such instances, an 
appellant's claim must be evaluated under the provisions of 
both sets of criteria, applying the criteria that are more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Further, VA's General Counsel has held that if 
the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) under Code 5293, is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

Initially, the Board notes that the highest available 
schedular rating for intervertebral disc syndrome has been in 
effect since July 1991, using either the old or the revised 
rating criteria.  Also, the revised criteria are applicable 
only from September 2002.  Although the veteran has clearly 
had significant chronic and nearly constant residuals of his 
cervical spine injury, the record does not show that the 
cervical disc disease has ever produced any incapacitating 
episodes, as contemplated by the revised rating criteria, 
either before or after September 2002.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of his 
cervical spine disability for several years.  He was 
hospitalized only briefly in 1993 for surgery for the 
disability.  Neither does the record reflect that the 
disability has caused marked interference with employment.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of the disability.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Therefore, no higher rating may be assigned for the 
disability, considering the disability as intervertebral disc 
syndrome.  

However, the recently added Notes (2) and (3) to Code 5293 
are instructive and, the Board believes, are applicable in 
evaluating the veteran's manifestations of traumatic 
intervertebral disc syndrome, even prior to September 2002.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, 
the Board finds that, in addition to determining the proper 
rating under Code 5293 for intervertebral disc syndrome, it 
is appropriate to consider whether evaluating the various 
manifestations due to impairment of specific nerves or nerve 
groups and on the basis of limitation of motion would be more 
beneficial to the veteran.  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Such 
limitation of motion must be objectively confirmed by 
clinical findings, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003, 5010.  In addition, complaints of pain on 
movement must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and painful motion is generally regarded as 
productive of a compensable evaluation.  38 C.F.R. § 4.40.  

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitation of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

Service connection has been established for the veteran's 
cervical spine disability, effective from August 1991.  
Therefore, the degree of impairment due to the disability 
since that date will be of primary importance in evaluating 
the disability, although the impairment caused by the 
disability will be viewed in relation to its overall history.  

The record shows that no examiner prior to June 1993 had 
commented on any neck pain on movement or on any limitation 
of cervical spine motion.  At that time, the examiner stated 
that the veteran could not move his head to the left without 
having severe pain.  Following his 1993 surgery, the 
veteran's various symptoms reportedly improved.  In February 
1995, an examiner recorded range of motion values that 
correspond to moderate overall limitation, although it was 
noted that there was pain on "all motion of the cervical 
spine."  An August 1998 examiner reported clinical findings 
corresponding to not more than slight limitation of motion.  
The veteran complained of "constant" neck pain, but the 
examiner did not note any increase in pain on movement.  

The May 2002 orthopedic and neurological examiners differed 
somewhat in their appraisal of the veteran's ability to move 
his cervical spine.  The orthopedic examiner reported range 
of motion values indicative of not more than slight overall 
limitation, with pain only at the extremes of motion, but 
characterized the veteran's functional impairment as being 
severe.  The neurological examiner stated that there was full 
range of motion of the cervical spine.  The Board discounts 
the probative value of the orthopedic examiner's "severe" 
characterization, in light of his own reported range of 
motion findings, according the objective findings more weight 
than the examiner's subjective opinion.  The Board also 
accords the neurological examiner's characterization of the 
range of cervical spine motion lesser weight, in light of the 
fact that specific degrees of motion were not recorded and 
also that the focus of that examiner's examination was 
neurological rather than orthopedic.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  

In this case, however, no examiner-nor the veteran himself-
has indicated that he has had any increased functional 
limitation of his cervical spine due to weakened movement, 
excess fatigability, or incoordination.  Further, the 
veteran's neck pain has varied somewhat over the years.  
Prior to August 5, 1998, it appears that he had pain on just 
about any neck movement.  Under Code 5290, such findings 
correspond to severe impairment, warranting a 30 percent 
rating.  Beginning in August 1998, however, reported range of 
motion values and reported pain on motion have shown somewhat 
improved findings and symptoms and correspond to not more 
than moderate impairment of cervical spine motion, warranting 
a 20 percent evaluation.  

Turning to the neurological residuals of the disability, the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

Considering the fact that the veteran's injury was to his 
cervical spine and so to the spinal cord or nerve roots at 
that level and the fact that the neurological manifestations 
in each upper extremity have been more generalized, rather 
than localized to specific peripheral nerves, the Board finds 
that it is proper to evaluate the neurological residuals of 
the injury according to the criteria for rating all radicular 
groups.  As noted above, the veteran is right handed.  

For complete paralysis of all minor radicular groups, an 80 
percent rating is assigned.  A 90 percent evaluation is 
proper for complete paralysis of all major radicular groups.  
For severe incomplete paralysis of all minor radicular 
groups, a 60 percent rating is appropriate; a 70 percent 
evaluation is assigned for severe incomplete paralysis of 
all major radicular groups.  A 30 percent evaluation is 
warranted for moderate incomplete paralysis of all minor 
radicular groups; for moderate incomplete paralysis of all 
major radicular groups, a 40 percent rating is appropriate.  
With mild incomplete paralysis of all radicular groups of 
either extremity, a 20 percent rating is for application.  
Code 8513.  

It is clear that the veteran has never had complete paralysis 
of any radicular group in either upper extremity.  The record 
does not reflect any symptoms or neurological manifestations 
involving the right upper extremity prior to the veteran's 
July 1993 surgery.  Following that surgery, he reportedly 
developed pain radiating into his right scapular area and arm 
and tingling in his right little finger.  The May 2000 VA 
examiner noted the veteran's complaint of worsened symptoms 
in the right upper extremity in early 2000.  That examiner 
reported decreased reflexes, slightly decreased motor 
strength in both upper extremities, and slightly decreased 
sensation in the right lateral forearm.  Other examiners also 
noted reduced or absent right upper extremity reflexes.  

In the absence of evidence of manifestations of even mild 
neurological impairment of the veteran's right (major) arm 
prior to July 1993, a compensable rating for such impairment 
prior to that date is not warranted.  Beginning in July 1993, 
however, the Board finds that the neurological impairment of 
the veteran's right upper extremity (primarily sensory) has 
been not more than mild, warranting a 20 percent evaluation 
on that basis for mild incomplete paralysis of all radicular 
groups.  

Prior to early 1993, the only noted neurological 
manifestation in the veteran's left upper extremity was pain 
radiating down the arm.  In early 1993, however, he developed 
left hand numbness, and pain in the area of the left scapula, 
posterior left arm, medial left forearm, and several of the 
fingers of his left hand.  However, following the July 1993 
surgery, his left arm and hand symptoms reportedly resolved, 
at least for a while.  The veteran reported to the February 
1995 examiner, though, that he had chronic pain radiating 
into his left arm, with paresthesias and weakness of both 
upper extremities, particularly his left upper extremity.  
Most examiners since 1993 have reported that there was some 
slight atrophy of the first left dorsal interosseous muscle 
(an intrinsic muscle of the hand), and the February 1995 and 
May 2000 examiners noted slightly decreased grip strength in 
the left hand.  No other examiner, however, has reported any 
significant left upper extremity weakness or functional motor 
impairment in that extremity, although the veteran has 
complained of some weakness on occasion.  The veteran's 
primary manifestations in his left upper extremity have been 
sensory, with radiating pain and some decreased sensation and 
tingling in the arm and hand.  

The Board finds that the veteran had not more than mild 
neurological impairment in his left upper extremity prior to 
early 1993, warranting a 20 percent rating under Code 8513.  
(In this regard, the Board is cognizant of the provision that 
wholly sensory manifestations are to be rated as mild, or at 
most moderate, impairment.)  Beginning in early 1993, with 
increased sensory symptoms and some reported weakness, the 
Board finds that the impairment was moderate, warranting a 
30 percent evaluation for the left upper extremity under Code 
8513.  

As noted above, the veteran has not been hospitalized for 
treatment of his cervical spine disability since 1993.  
Neither does the record reflect marked interference with 
employment.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral for consideration 
of an extraschedular rating on any basis.  38 C.F.R. 
§ 3.321(b).  

Summarizing the various ratings that the Board has found 
appropriate:

	Beginning July 31, 1991:
		A 30 percent rating based on limitation of motion 
of the cervical
			spine, Code 5290,
		A 20 percent rating for incomplete paralysis of all 
radicular groups of
			the left (minor) upper extremity, Code 8513,
		For a combined 40 percent evaluation.  

	Beginning in early 1993:
		An increased rating to 30 percent for the left arm 
disability, 
			Code 8513,
		For a combined 50 percent evaluation.  

	Beginning July 21, 1993:
		A 20 percent rating for incomplete paralysis of all 
radicular groups of 
			the right (major) upper extremity, Code 8513,
		For a combined 60 percent evaluation, including 
application of the 
			bilateral factor.  

	Beginning August 5, 1998:
		The rating based on limitation of motion of the 
cervical spine is 
			reduced to 20 percent, Code 5290,
		For a combined 60 percent evaluation, including 
application of the 
			bilateral factor.  

In arriving at the various ratings set forth above, the Board 
considered whether the evidence supported a higher rating or 
was in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
was against the claim, in which case the higher rating is to 
be denied.  38 U.S.C.A. § 5107(b).  In this case, as to each 
rating, the Board finds that the preponderance of the 
evidence is against a rating higher than the Board has 
determined is warranted and that, therefore, the provisions 
of § 5107(b) are not applicable.  

The record shows that the RO established service connection 
for traumatic residuals of a cervical spine injury with left 
upper extremity radiculopathy, effective from July 31, 1991, 
and assigned a 60 percent rating for the disability, which 
rating has been in effect since that date.  Inasmuch as the 
60 percent rating that has been in effect since July 1991 
equals or exceeds the ratings that the Board has determined 
are warranted for the veteran's various disabilities, no 
higher rating(s) may be assigned.  


ORDER

An initial rating greater than 60 percent for residuals of a 
cervical spine injury is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

